Van Brunt, P. J.
The respondent is a medical college, duly incorporated, under the laws of the state of New York for the purpose of giving instruction in medicine, and by its circulars issued it specifies the fees which are to be paid by students, their course of study,- and the qualifications which they must possess in order to entitle them to the degree of doctor of medicine. The relator entered said college for the purpose of taking the regular course of study in that institution, and procuring the degree of doctor of medicine. At the end of such course, and having fulfilled all the conditions entitling him to present himself for final examination, he was informed by the secretary of the faculty that he would not be allowed to present himself for final examination, nor would said corporation grant him a degree of doctor of medicine. In answer to this application the respondent presents no ground whatever for its action, but insists that it has the right arbitrarily, without any cause, to refuse the relator his examination and degree. It seems to us clear that such a position cannot for a moment be entertained. The circulars of the respondent indicate the terms upon which students will be received, and the rights which they were to acquire by reason of their compliance with the rules and regulations of the college in respect to qualifications, conduct, etc. When a student matriculates under such circumstances, it is a contract between the college and himself that, if he complies with the terms therein prescribed, he shall have the degree, which is the end to be obtained. This corporation cannot take the money of a student, allow him to remain and waste his time, (because it would be a waste of time if he cannot get a degree,) and then arbitrarily refuse, when he has completed his term of study, to confer upon him that which they have promised, namely, the degree of doctor of medicine, which authorizes him to practice that so-called science. It may be true that this court will not review the discretion of the corporation in the refusal for any reason or cause to permit a student to be examined and receive a degree; but where there is an absolute and arbitrary refusal there is no exercise of discretion. It is nothing but a willful violation of the duties which they have assumed. Such a position could never receive the sanction of a court in which even the semblance of justice was attempted to be administered. The order appealed from should be reversed, and the motion granted, with $10 costs and disbursements.